Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “using the patterned first semiconductive layer as a mask to pattern an underneath layer to form a hole in the underneath layer, wherein a sidewall profile of the hole in the underneath layer is controlled by the first sidewall profile of the first portion of the first semiconductive layer” was not considered to be obvious.
The limitations of claim 8 including “forming dopant source film on the first semiconductive layer; forming a thermal transferring pattern over the dopant source film, wherein the thermal transferring pattern is aligned with the first portion of the first semiconductive layer; and performing an annealing operation to drive in the plurality of dopants from the dopant source film into the first semiconductive layer” was not considered to be obvious.
The limitations of claim 15 including “forming a thermal transferring pattern over the dopant source film” “to form the plurality of dopants in a first portion of the first semiconductive layer, wherein the first portion of the first semiconductive layer is aligned with the thermal transferring pattern” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818